Title: To George Washington from Richard Peters, 7 January 1779
From: Peters, Richard
To: Washington, George


  
    Sir
    War Office [Philadelphia] January 7 1779
  
The Board beg Leave to remind your Excellency of the large Number of Mittens on Hand & as the Canada Expedition is not likely to go on, to ask your Opinion, whether they should be still kept in Store or issued to the Troops at Camp.
  The Ranks are so much weakned & there are so many Abuses committed by Officers taking Soldiers for Servants that the Board are about reporting to Congress a Resolution that every Officer instead of a Servant shall be allowed Subsistance Money equal to the Pay & Rations of a Soldier & on this Allowance being made any Officer taking 
    
    
    
    a Soldier as a Servant shall be subject to be cashiered. Field Officers to be allowed Subsistance for two Servants. Previous to this being done we shall be happy in having your Excellency’s Opinion upon the Subject & if you think that this Measure is not eligible we beg Leave to suggest the Mode of limiting the Number of Soldiers who shall be employed out of each Company Troop or Regiment for at present it seems entirely at large & a great Proportion of the Soldiers returned on Command is made up of those who are employed as Servants. We have the Honour to be with the greatest Respect your very obed. Servt
  
    Richard PetersOn Behalf of the Board
  
  
The Number of Horses for which Subsistance is to be allowed to Officers of the Dragoons has never yet (as we have heard) been settled & we should be glad of your Excellency’s Opinion on this Matter & what Regulations should be made therein.
  
